Citation Nr: 1103012	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  98-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia and posttraumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disability. 

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured right thumb.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to March 1959 and 
from September 1960 to August 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in August 2001, April 
2007, and July 2010.  It was remanded on each occasion for 
additional development.  The appeal has now been returned to the 
Board for further review.  In addition, the Board obtained an 
expert medical opinion from the Veterans Health Administration 
(VHA) in December 2006.  The Board will now once again review the 
Veteran's claims.  

The issues of entitlement to service connection for a cervical 
spine disability and a lumbar spine disability have been 
developed by the RO on a de novo basis.  The record shows that 
service connection for each of these disabilities was denied in 
previous final decisions, but the RO reopened these claims on the 
basis of new and material evidence.  A determination on whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider an 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, regardless of the RO's action, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claims of service 
connection.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156a (2002).  

The record also shows that subsequent to the certification of the 
claim for service connection for an acquired psychiatric 
disability claimed as PTSD to the Board, the Veteran submitted a 
request to reopen a previously denied claim for service 
connection for schizophrenia.  For reasons that will be further 
addressed below, the Board will find that new and material 
evidence has been presented to reopen this claim.  However, for 
convenience's sake, the Board will consider the claims for 
service connection for all the variously diagnosed psychiatric 
disabilities as a single issue, as characterized on the first 
page of this decision.  


FINDINGS OF FACT

1.  The service treatment records show that the Veteran was 
discharged from both periods of active duty after receiving a 
diagnosis of inadequate personality; these treatment records are 
negative for a diagnosis of an acquired psychiatric disability. 

2.  Competent medical opinion states that the Veteran's current 
disability is a personality disorder, and that previous diagnoses 
of acquired psychoses and PTSD are not supported by the record.

3.  The initial diagnoses of psychoses such as schizophrenia were 
not made until many years after discharge from service, and there 
is no competent medical opinion that relates these disabilities 
to service.  

4.  The Veteran's diagnoses of PTSD are based on stressors 
related to combat experiences in Vietnam he described to his 
examiners; these reports are not credible as the Veteran's 
personnel records conclusively demonstrate he has neither combat 
nor Vietnam service, and the diagnoses based on these experiences 
are not valid. 

5.  The Veteran's claim for service connection for a cervical 
spine disability was initially denied in an August 1998 rating 
decision; the Veteran did not initiate an appeal of this decision 
within one year of notice thereof.  

6.  The evidence received since the most recent final denial of 
the claim for service connection for a cervical spine disability 
in August 1999 is either cumulative or redundant of that 
previously considered, and does not relate to an unestablished 
fact necessary to substantiate the claim.  

7.  The Veteran's claim for service connection for a lumbar spine 
disability was initially denied in a November 1982 rating 
decision; the Veteran did not initiate an appeal of this decision 
within one year of notice thereof.  

8.  The evidence received since the most recent final denial of 
the claim for service connection for a lumbar spine disability in 
July 2003 is either cumulative or redundant of that previously 
considered, and does not relate to an unestablished fact 
necessary to substantiate the claim.  

9.  The Veteran's right thumb symptomatology is equivalent to 
unfavorable ankylosis as a result of pain and weakness.

10.  As a result of this decision, the Veteran's combined service 
connected evaluation is 20 percent.  

11.  The Veteran's service connected right thumb disability does 
not render him unable to seek or secure substantially gainful 
employment. 



CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include schizophrenia 
and posttraumatic stress disorder, was not incurred or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  The August 1998 rating decision that initially denied the 
Veteran's request to reopen his claim for service connection for 
a cervical spine disability is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 3.105(a) (2010).  

3.  Since the most recent final denial in August 1999, new and 
material evidence has not been received to reopen a claim for 
service connection for a cervical spine disability.  38 C.F.R. 
§ 3.156(a).  

4.  The November 1982 rating decision that initially denied the 
Veteran's request to reopen his claim for service connection for 
a lumbar spine disability is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 3.105(a) (2010).

5.  Since the most recent final denial in July 2003, new and 
material evidence has not been received to reopen a claim for 
service connection for a lumbar spine disability.  38 C.F.R. 
§ 3.156(a).  

6.  With resolution of reasonable doubt, the criteria for a 20 
percent evaluation for the residuals of a fractured right thumb 
have been met; the criteria for an evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.71a, Code 5224 (2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.10, 4.20, 4.21, 4.40, 4.59, 4.71a, Code 5224 
(2010). 

7.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have not 
been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim during the adjudication of this appeal.  See 38 C.F.R. 
§ 3.159 (2010).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, the veteran's initial claim was submitted prior to 
the enactment of the VCAA.  Therefore, notification prior to the 
initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication VCAA 
notice.  The Veteran was provided with VCAA notice by letters 
dated in April 2001, September 2001, November 2005, and March 
2006.  A letter that provided notification pertaining to the 
assignment of disability evaluations and effective dates was sent 
to the Veteran in November 2006.  An April 2007 letter provided 
all notification required by Pelegrini and Dingess in April 2007.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further 
explained that a notice letter must describe what evidence would 
be necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial.  The Veteran was furnished such a letter 
regarding his lumbar spine disability in November 2005 and his 
cervical spine disability in March 2006.  These letters provided 
all notification required by Kent and Pelegrini regarding these 
two issues.  A November 2006 letter supplied the notification 
regarding the assignment of disability evaluations and effective 
dates, as required by Dingess.  

The Board notes that as all or part notification for each issue 
on appeal was provided after the initial adjudication, the timing 
did not meet the requirement that the notification precede 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claims were readjudicated by the RO after 
receipt of proper notification, most recently in February 2008 
and March 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  
The Board concludes that the duty to notify has been met.  

The Board further concludes that VA has also complied with its 
VCAA duties to assist the Veteran with the development of his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  The Veteran 
was afforded necessary examinations with regard to all claims on 
appeal, and all pertinent evidence has been obtained or has been 
certified as unobtainable.  A recent attempt to obtain records 
from Wintrop Hospital was unsuccessful, and after the Veteran was 
notified of this failure he provided information that the name of 
the hospital had changed.  However, the record shows that the 
hospital with its current name was the one that indicated the 
evidence was unavailable.  A pertinent opinion has been obtained 
from VHA regarding the psychiatric issue, and the RO was allowed 
to have initial consideration of this opinion.  The Veteran has 
provided testimony before a Veterans Law Judge, and a transcript 
of this testimony is in the claims folder.  As this Veterans Law 
Judge is no longer employed by the Board, the Veteran was 
notified of his right to an additional hearing, but he did not 
appear when the second hearing was scheduled.  The Board 
concludes that the duty to assist has been met, and will turn to 
consideration of the Veteran's claims on the merits. 

Service Connection

The Veteran contends that he has either developed a psychiatric 
disability as a result of service, or a pre-existing disability 
was aggravated by service.  The Veteran also contends that he has 
developed disabilities of the cervical and lumbar portions of his 
spine.  He argues that these disabilities are the result of a 
fall from a truck during service.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it may be presumed to have been incurred during active service, 
even though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Psychiatric Disability

The Veteran's claims for service connection for a psychiatric 
disability have a long and confusing history.  

The record shows that the claim for service connection for a 
psychiatric disability was initially developed as entitlement to 
service connection for PTSD.  In acknowledgement of the Veteran's 
contentions, it was expanded by the Board in April 2007 so that 
it was characterized as entitlement to service connection for an 
innocently acquired psychiatric disability, to include PTSD.  

The record further shows that at this juncture, service 
connection for other variously diagnosed psychiatric disabilities 
other than PTSD has been denied in several previous RO decisions.  
These decisions were not appealed, are final, and are not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).  They may be reopened only upon submission 
of new and material evidence.  38 C.F.R. § 3.156(a).  The Board 
in its April 2007 and July 2010 remands did not discuss the 
receipt of new and material evidence but considered the Veteran's 
claim as if on a de novo basis.  Therefore, the Board will assume 
that the previous decisions considered the recent diagnoses of 
PTSD to be new and material evidence, and that the Veteran's 
claims were reopened.  This issue will continue to be examined on 
a de novo basis.  

Meanwhile, after the certification of the Veteran's claim for 
service connection for PTSD was certified to the Board and 
expanded to include other psychiatric disabilities, the Veteran 
submitted a request to reopen a previously denied claim for 
service connection for schizophrenia.  This was denied in an 
October 2006 rating decision, an appeal was initiated in a 
November 2006 notice of disagreement, and after issuance of an 
April 2007 statement of the case, the appeal was finalized with 
an April 2007 substantive appeal.  

However, for the sake of judicial economy, the Board will 
consider the Veteran's claim for service connection for an 
acquired psychiatric disability, whatever the diagnosis, to be a 
single issue.  It will also be considered on a de novo basis.  
Consideration of this issue on a de novo basis cannot result in 
any harm to the Veteran, as the burden of proof required to 
prevail in a de novo consideration is lower than that required to 
first reopen on new and material evidence.  As no harm to the 
Veteran can result from consideration of his claim in this 
manner, the Board will now examine the evidence.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection for PTSD requires medical evidence diagnosing 
the condition, a link established by medical evidence between 
current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor occurred.  
If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war and the claimed stressor 
is related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The Veteran's service treatment records show that he was seen for 
mental health issues on many occasions during each period of 
active service.  

The May 1958 entrance examination showed that the psychiatric 
examination was normal.  

A February 1959 analysis reached a diagnosis of emotional 
instability reaction, chronic, moderate, characterized by 
anxiety, somatic complaints, and fainting spells under psychic 
stress.  

A March 1959 impression was of immaturity reaction with emotional 
instability.  Separation was recommended, although it was felt 
the Veteran could also be considered a malingerer.  

A March 1959 Report of Medical Examination for the Veteran's 
separation examination notes that the psychiatric examination was 
abnormal.  The diagnosis was inadequate personality.  

A September 1960 Report of Medical Examination provided the 
Veteran at his induction shows that the psychiatric examination 
was normal.  The Veteran denied all pertinent psychiatric 
symptoms on the Report of Medical History he completed at that 
time. 

A July 1961 Report of Neuropsychiatric Evaluation noted that 
there was no evidence of a psychosis or psychoneurosis.  There 
were no delusions or hallucinations.  His judgment was faulty and 
his insight was lacking, and he had no motivation for military 
duty.  The examiner noted that the Veteran had been released from 
his first enlistment because of low job potential.  The examiner 
believed that development into an effective soldier was 
improbable and impossible as shown by his discharge from his 
first enlistment.  The diagnosis was inadequate personality, 
chronic, severe, manifested by inadequate response to 
intellectual, emotional, social and physical demands, and 
inadaptability, ineptness, poor judgment and social 
incompatibility.  The recommendation was for separation, and the 
examiner noted that there were no neuropsychiatric 
contraindications.  

The July 1961 Report of Medical Examination for the Veteran's 
separation examination notes that the psychiatric examination was 
abnormal.  The diagnosis was inadequate personality, chronic, 
severe.  Administrative discharge was recommended.  

Post service medical records show that the Veteran's psychiatric 
problems have received many different diagnoses.  October 1979 
records show that the Veteran began to exhibit bizarre during 
hospitalization for his back disability.  After a psychiatric 
evaluation, the diagnosis was latent paranoid schizophrenia.  

VA treatment records from June 1997 contain a diagnosis of PTSD.  

March 1998 records have diagnoses of closed head injury, 
schizophrenia and organic personality.  April 1998 records have 
diagnosis of atypical psychosis and PTSD.  

The Veteran was hospitalized in November 1997 with increasing 
depression.  At the completion of his stay, the diagnoses were 
rule out dysthymia, a history of psychosis, and rule out organic 
brain syndrome.  

A February 2001 psychiatric evaluation resulted in diagnoses of 
atypical psychosis with history of possible schizophrenia.  A 
history of a closed head injury was also noted. 

The Veteran was afforded a VA PTSD examination March 2002.  His 
history stated that he served in the military from 1958 to 1969, 
and had one tour of duty from 1968 to 1969.  After the 
examination, the diagnostic impression was a psychotic disorder 
not otherwise specified versus psychosis secondary to a 
neurologic disorder.  The discussion stated that the Veteran 
continues to experience psychosis, and that he had a long 
standing history of psychosis.  He did not meet the diagnostic 
criteria for PTSD.  

May 2003 VA treatment records show that the Veteran was seen for 
PTSD.  He reported 13 months of service in Vietnam as a medic, as 
well as nightmares about his experiences.  

VA treatment records from August 2006 state that the Veteran 
reported that he spent his military career in the Special Forces 
and made over 2000 parachute jumps.  

Additional August 2006 records show the Veteran claimed to have 
been present for the Tet offensive.  He reported multiple 
firefights, being wounded in combat, and witnessing the deaths of 
friends.  The Veteran said he was having flashbacks of his 
experiences.  

In December 2006, the Board obtained an expert medical opinion 
from the VHA in order to reconcile the various diagnoses of the 
Veteran's disability and to determine whether or not they were 
related to active service.  The claims folder was reviewed by the 
examiner.  He noted that the Veteran did not serve overseas and 
was not in Vietnam.  The examiner reviewed the Veteran's service 
treatment and personnel records and provided a detailed summary.  
The recommendation for separation from the first period of 
service for immature reaction with emotional instability was 
noted.  The finding of inadequate personality during the second 
period was also noted.  The examiner said that the post service 
records contained a reference to 1973 treatment for paranoid 
personality with conversion symptoms.  The 1979 diagnosis of 
latent schizophrenia was noted; although the examiner added that 
under current standards the Veteran would not have meet the 
criteria for that diagnosis.  The examiner also discussed the 
post service treatment records and the findings of the March 2002 
examination.  

The December 2006 examiner opined that the record had strong 
evidence of the Veteran's tendency to misrepresent the truth.  
For example, the Veteran had given two different names when 
entering the service on the first and second occasions, which was 
an attempt to disguise that he had been discharged from the first 
period due to his mental health.  The Veteran was also noted to 
have fabricated stories about service in Vietnam.  The Veteran 
was described as manipulative and deceitful.  The examiner stated 
that the diagnoses of schizophrenia appeared at a point in the 
Veteran's life well after they usually manifested.  He had 
described psychotic symptoms involving combat when in fact he had 
never been in combat.  The examiner noted that severe personality 
disorders had responded favorably to low dose antipsychotics.  He 
added that people suffering with severe personality pathology are 
inherently manipulative, lack insight, and may experience brief 
psychotic episodes in response to stress.  It was likely he 
exaggerated his symptoms for secondary gain.  The examiner opined 
that a diagnosis of personality disorder, antisocial, borderline, 
or paranoid in type best accounted for the known facts.  There 
may also be a co-existing component of anxiety or depression but 
this was secondary.  This would have predisposed him to 
psychological regression under the stress of military life.  
There was no evidence to establish an organic affective disorder 
with or without psychosis secondary to the Veteran's real or 
claimed physical disabilities.  There was no evidence whatever of 
exposure to a stressor of sufficient intensity to cause PTSD.  
The examiner concluded by stating that the Veteran likely suffers 
from a serious personality disorder that had its origin prior to 
his military service.  His service in the military and subsequent 
interactions with the VA benefits system had likely exacerbated 
its course. 

August 2007 records note that the Veteran reported 27 years of 
service but his records only reflected three years of duty.  He 
said that one of his duties was a medic.  Other August 2007 
records contain a diagnosis of PTSD, as well as depressive 
disorder and anxiety disorder.  

After careful review of the Veteran's contentions and the medical 
records, the Board finds that service connection for an acquired 
psychiatric disability is not warranted.  

The service treatment records show that the Veteran was seen 
during both period of active service.  The final diagnosis on 
both occasions was an inadequate personality.  The December 2006 
VA examiner reviewed the Veteran's medical history and, after 
noting that the diagnosis of an inadequate personality is no 
longer used due to its inexactness, determined that the Veteran 
likely suffers from a serious personality disorder that had its 
origin prior to his military service.  

By regulation, congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Therefore, the 
symptoms for which the Veteran was treated during service do not 
represent a disability for which service connection can be 
established.  

The Board recognizes that the December 2006 examiner also opined 
that the Veteran's military experiences and subsequent 
interactions with the VA benefits system had likely exacerbated 
the course of the personality disorder.  Under certain 
circumstances, service connection for a congenital disability may 
be awarded if the disability is aggravated during active service.  
However, this is reserved for diseases of congenital, 
developmental or familial origin.  Defects such as personality 
disorders remained excluded.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).  Therefore, service connection for the Veteran's claimed 
psychiatric disability is not warranted. 

In reaching this decision, the Board notes that the Veteran has 
also been diagnosed with various forms of schizophrenia or other 
psychoses.  However, there is no evidence of such a diagnosis 
during service, and the extensive examinations provided the 
Veteran at that time all reached a diagnosis of inadequate 
personality.  The initial diagnoses of psychoses were not made 
until many years after discharge from service, and there is no 
medical opinion that relates them to service.  Finally, the 
December 2006 VHA opinion found that the diagnosis of 
schizophrenia was incorrect.  

In regards to the claimed PTSD, the Board notes that the March 
2002 VA examiner found that the diagnostic criteria for this 
disability had not been met.  Similarly, the December 2006 VA 
examiner noted that there was no evidence to support a diagnosis 
of PTSD due to military service.  He noted that the Veteran had 
never been in combat or served in Vietnam.  Although the Veteran 
has claimed to various VA examiners that he is a Vietnam Veteran 
with combat experience, his records show that this is not true.  
The December 2006 examiner opined that the Veteran will 
manipulate the truth, and the Board finds that the Veteran's PTSD 
contentions are not credible.  As there is no evidence to support 
the incurrence of a stressor in service, any diagnosis of PTSD 
based upon the fictional military history provided by the Veteran 
is invalid, and service connection for this disability is not 
warranted.  

Finally, the Board notes that during the pendency of this appeal, 
a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 
39843 (July 13, 2010).  The provisions of this amendment apply to 
applications for service connection for PTSD that were appealed 
to the Board before July 13, 2010 but have not been decided by 
the Board as of July 13, 2010.  Because the Veteran's PTSD claim 
was appealed to the Board before July 13, 2010 and is being 
decided thereafter, the updated version of the law is potentially 
applicable.  Unfortunately, the RO has not had an opportunity to 
review the Veteran's claim under the new regulation.  

The new version of the regulation appears to relax the law as it 
pertains to certain PTSD claims.  However, the Board notes that 
the portion of the regulation applies exclusively to claims for 
PTSD as a result of combat.  In spite of the Veteran's many 
contentions to VA examiners to the contrary, the record clearly 
establishes that the Veteran was never in combat, that he was 
never in Vietnam, and that he was never deployed outside the 
continental United States.  In fact, his assertions in regards to 
combat are not credible.  Therefore, the new regulation does not 
affect the Veteran's claim, and the Board's initial review of the 
record under this new regulation is allowable, as there is no 
potential for harm to the Veteran's appeal.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Cervical Spine Disability

The Veteran contends that he has developed a cervical spine 
disability as a result of a fall during active service.  He 
states that he fell from the back of a moving truck and sustained 
various injuries, including an injury to his neck.  

The record shows that entitlement to service connection for a 
cervical spine disability was previously denied in an August 1998 
rating decision, and he was notified of this decision as well as 
his appellate rights in a letter dated that same month.  The 
Veteran did not initiate an appeal of this decision by submitting 
a notice of disagreement.  Therefore, the August 1998 rating 
decision is final, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the August 1998 rating 
decision included the Veteran's service treatment records.  These 
records are completely negative for injury or treatment 
pertaining to the cervical spine.  His neck was normal on a 
Report of Medical Examination obtained in July 1961 just prior to 
separation from service.  

Other relevant evidence considered in August 1998 included 
private medical records, as well as VA treatment records and 
examinations dating from 1974 to the time of the August 1998 
decision.  These records show the existence of mild degenerative 
changes of the cervical spine dating from at least October 1974.  
He was diagnosed with cervical spine stenosis in December 1990 
and C6 radiculopathy in January 1991.  The remaining records show 
continued treatment and progression of the Veteran's cervical 
spine disability.  

The August 1998 rating decision denied the Veteran's claim on the 
basis that his cervical spine disability was neither occurred in 
nor caused by service.  Furthermore, the initial evidence of 
arthritic changes were recorded more than one year after 
discharge from service, so service incurrence could not be 
presumed.  

The Court has stated that for the purpose of determining whether 
or not new and material evidence has been presented to reopen a 
claim, the evidence for consideration is that which has been 
presented or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it was 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  In this case, the most recent final decision is a rating 
decision dated August 1999.  The Veteran did not submit any 
additional evidence in support of the request to reopen.  The 
Board will therefore consider all pertinent evidence received 
since August 1999.  

The evidence received since August 1999 consists of VA treatment 
records regarding many disabilities, including a cervical spine 
disability.  These records show that the Veteran's disability has 
apparently increased in severity, and an October 2007 magnetic 
resonance imaging (MRI) study of the cervical spine shows 
generalized spinal stenosis.  Some of these records repeat the 
Veteran's contention that he injured his neck as well as many 
other areas of the body when he fell from a truck during service.  
They also show that he has sustained injuries in additional falls 
many years after service.  The Veteran has also submitted 
statements in which he repeats his contention of an injury in 
service, and has again repeated his contentions in hearing 
testimony.  

After a review of the evidence submitted since August 1999, the 
Board finds that it is neither new nor material.  The evidence is 
not new because it merely shows current treatment for a cervical 
spine disability.  The current existence of a cervical spine 
disability was not in dispute at the time of the August 1998 
denial.  This evidence also repeats the Veteran's contentions 
that he injured his neck in a fall from a truck during service.  
These contentions were considered and rejected in the August 1998 
decision, and merely repeating them does not make them new.  
Basically, the additional evidence is either cumulative or 
redundant of that which was previously considered.  In addition, 
even if this evidence could be considered new, it is not 
material.  The August 1998 rating decision found that the 
Veteran's neck disability was not incurred in or caused by 
service.  None of the additional evidence contains a medical 
opinion that relates the current disability to active service.  
The absence of an opinion to show service incurrence was a reason 
for the prior denial.  As the evidence received since August 1999 
is neither new nor material, the Veteran's claim for service 
connection for a cervical spine disability may not be reopened.  
38 C.F.R. § 3.156(a).

Lumbar Spine Disability

The Veteran contends that he injured his lumbar spine in the same 
fall from a truck he says caused his cervical spine disability.  

The record shows that service connection for a low back 
disability has previously been denied on many occasions.  
However, the initial final denial was in a Board decision dated 
February 1960.  When a claim is disallowed by the Board, it may 
not be thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, if it 
is, whether it provides a new factual basis for allowing the 
claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

The Board notes that the Veteran reentered active duty after the 
February 1960 Board decision.  In November 1982, he submitted an 
additional claim for service connection for a back disability 
based on complaints pertaining to his second period of service.  
This was denied in a November 1982 rating decision.  The Veteran 
did not submit a notice of disagreement with this decision within 
one year of notice thereof, and it is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

The evidence considered by the November 1982 rating decision 
consisted of the Veteran's service treatment records, and private 
and VA post service medical records.  The service treatment 
records show that the Veteran was seen for a low back sprain in 
May 1961 that was sustained when the truck he was riding in hit a 
bump.  He continued to have low back pain without spasm later 
that month.  The remaining service treatment records were 
negative, and the discharge examination showed the spine was 
normal.  Post service medical records show that the Veteran had a 
low back disability dating from at least the early 1970s, that he 
was in a motor vehicle accident in August 1974, and that he had a 
laminectomy of the lumbar spine in 1979.  

In essence, the Board notes that the basis for the original 
denial was that although the Veteran was treated for a lumbar 
strain during his second period of service, this was an acute and 
transitory condition, and there was no evidence of a relationship 
between his current lumbar spine disability and the complaints 
for which he was treated during service.  

The most recent final denial of the Veteran's request to reopen 
his claim is a July 2003 rating decision.  This rating decision 
reopened the Veteran's claim on the basis of an April 2003 nexus 
opinion, but then denied the Veteran's claim on a de novo basis.  
The Veteran did not appeal this decision.  Therefore, the Board 
will review the evidence submitted since July 2003 to determine 
if any of it is new and material.  

The additional evidence received since July 2003 consists of 
private medical records dated 2003 and 2004, and VA medical 
records dating from 2003 to 2008.  The Veteran has also submitted 
many different statements repeating his contentions that he 
injured his low back in a fall from a truck during service.  

After a review of the evidence received since July 2003, the 
Board finds that it is neither new nor material.  The reasons and 
bases for this finding are similar to those in the cervical spine 
claim.  The evidence is not new because it merely shows current 
treatment for a lumbar spine disability.  The current existence 
of a lumbar spine disability was not in dispute at the time of 
the previous denials.  This evidence also repeats the Veteran's 
contentions that he injured his neck in a fall from a truck 
during service.  These contentions were considered in the 
previous decisions, and are not new.  Again, the additional 
evidence is either cumulative or redundant of that which was 
previously considered.  The evidence is also not material.  The 
November 1982 rating decision found that there was no evidence to 
relate the Veteran's current low back disability to the low back 
sprain treated in service.  None of the additional evidence 
contains a medical opinion that relates the current disability to 
active service.  The absence of an opinion to show service 
incurrence was a reason for the prior denial.  At this juncture, 
the Board notes that the Veteran has submitted such opinions 
since the November 1982 rating decision, but they have been 
considered and rejected by other final rating decisions, 
including the July 2003 final rating decision.  No nexus opinion 
has been received since July 2003.  As the evidence is neither 
new nor material, the Veteran's claim for service connection for 
a cervical spine disability may not be reopened.  38 C.F.R. § 
3.156(a).

Increased Evaluation

The Veteran argues that his service connected right thumb 
disability has increased in severity to such an extent as to 
warrant a higher evaluation.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board acknowledges that a claimant may 
experience multiple degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield 21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for the 
residuals of a right thumb fracture was established in a 
September 1976 rating decision.  A zero percent evaluation was 
assigned for this disability.  Following April 1996 trigger 
release surgery, a May 1996 rating decision increased the 
evaluation to the current 10 percent rating, effective from 
January 1995.  

The rating code does not have a precise listing for the Veteran's 
right thumb disability.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The Veteran's right thumb 
disability is evaluated by analogy to the rating code for 
ankylosis of the thumb.  

At this point, the Board notes that the criteria for rating 
disabilities of individual fingers of the hand were revised 
during the pendency of this appeal effective August 26, 2002.  
See 67 Fed. Reg. 48784 (July 26, 2002).  Under the previous 
criteria, disabilities of the individual fingers were rated under 
Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis 
of the thumb, index finger, middle finger and any other finger, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 
5226, 5227 (2002).  Under the rating criteria that became 
effective August 26, 2002, these Diagnostic Codes remained 
essentially the same, based upon ankylosis of the individual 
fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or long 
finger and ring or little finger, respectively.  38 C.F.R. § 
4.71a, Diagnostic Codes 5228, 5229, 5230.

The Veteran was informed of the rating change in an August 2003 
supplemental statement of the case, which also considered the 
evaluation of the Veteran's disability under both the old and new 
rating criteria.  Therefore, the Board can proceed with 
evaluation of the Veteran's disability without prejudice to the 
Veteran.  The Board notes that as the current rating evaluation 
is generally more favorable to the Veteran, in that it now 
includes additional rating criteria based on limitation of 
motion, this will be applied in the Veteran's claim.  However, 
any increase based on the new diagnostic code 5228 for limitation 
of motion of the thumb may not be effective prior to the August 
26, 2002 effective date of the rating criteria.  

Both the old and new rating codes state that for ankylosis of the 
thumb, a 10 percent evaluation is assigned for favorable 
ankylosis and a 20 percent rating is assigned for unfavorable 
ankylosis.  The same evaluations apply for both the major and 
minor extremity.  38 C.F.R. § 4.71a, Code 5224 (2002); 38 C.F.R. 
§ 4.71a, Code 5224 (2010).  

A note to the current rating code adds that consideration of 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation of 
motion of other digits or interference with the overall function 
of the hand.  38 C.F.R. § 4.71a, Code 5224 (2010)

Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Dorland's 
Illustrated Medical Dictionary 86 (28th ed., 1994). 

There are other factors which must be considered in addition to 
those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system is 
primarily the inability due to damage or an infection in parts of 
the system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must 
be considered.  38 C.F.R. § 4.59.  

The evidence includes VA treatment records dating from 1996.  
These show that the Veteran underwent arthrodesis of the right 
thumb, and later had the pins removed in January 1997.  He 
continued to complain of right thumb pain, especially on using 
his cane.  March 1998 records noted the history of fusion, as 
well as a reduced active range of motion.  The Veteran's strength 
was poor, and occupational therapy was recommended.  

The Veteran was afforded a VA examination of his right thumb in 
March 2002.  The claims folder was reviewed by the examiner.  The 
examiner noted that the Veteran's right thumb had apparently been 
surgically fused.  The Veteran reported that he had previously 
been right hand dominant, but he had now learned to write with 
his left hand secondary to the right hand pain.  He reported some 
initial pain relief following his surgery but it was now worse 
than before the surgery.  The Veteran was having pain mostly in 
the dorsal aspect of his right thumb into the base of the thumb.  
He did not use his right hand for much more than getting around 
in his wheelchair.  The Veteran also reported problems performing 
his activities of daily living secondary to right hand pain.  

On examination, the Veteran had a fused thumb metacarpophalangeal 
joint in approximately five degrees of flexion in the 
interphalangeal joint.  However, his flexion was from zero to 90 
degrees, there was 40 degrees of radial deviation, and zero to 45 
degrees of volar deviation.  There was a palpable click with 
rotation of the joint, and a positive grind test.  The examiner 
stated that the fusion appears to have taken quite nicely, but 
his arthritis had moved into his thumb carpometacarpal joint.  
The Veteran undoubtedly had some thumb carpometacarpal arthritis.  
However, he did not have significant reduced motion, but did have 
significant pain with examination.  The fusion was at five 
degrees of flexion which was less than normal, but this did not 
apparently give the Veteran a tremendous amount of difficulty.  

The Veteran had an additional VA examination of his right thumb 
in July 2007.  The Veteran had last worked in the 1980s, when he 
stopped due to health problems.  He was no longer able to write 
with his right hand, and in his daily living he did not eat with 
his right hand.  The Veteran did not have flare-ups, but felt 
that his symptoms were consistent.  On examination, the Veteran 
was not in any acute distress.  The right hand had a marked 
decrease in the muscle mass of both the thenar eminence and the 
web space between the thumb and index finger.  The Veteran did 
not have any functional motion of any part of the thumb, 
including both joints.  There was normal motion of the remaining 
fingers and he was able to touch them to the mid palmar crease, 
but he could not oppose his thumb to any of his finger tips and 
lacked approximately two centimeters in each case.  His grip 
strength and dexterity were both markedly decreased.  An X-ray 
study was read as showing bony fusion of the metacarpalphalangeal 
joint of the thumb but no other abnormality was documented.  The 
diagnosis was degenerative joint disease of the right thumb.  The 
examiner opined that the Veteran was unable to perform any 
consistent or meaningful work involving his right hand.  

The Board finds that a 20 percent evaluation, but no more, is 
warranted for the Veteran's right thumb disability.  The evidence 
shows consistent reports of pain throughout the period on appeal, 
and the July 2007 examination shows that the Veteran has weakness 
and atrophy in the area of the thumb.  This examiner opined that 
the Veteran did not have any functional motion of any part of the 
thumb, and described strength and dexterity as greatly reduced.  
When the provisions of 38 C.F.R. § 4.40 are considered, the Board 
finds that the symptomatology of the Veteran's right thumb 
disability more nearly resembles that of unfavorable ankylosis, 
which warrants a 20 percent rating.  The Board notes that the 
provisions that this award are based on were in effect 
essentially unchanged before the recent change in regulation.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5224.  

The Board has considered entitlement to an evaluation of greater 
than 20 percent, but this is not warranted.  Because the Veteran 
is presently receiving the maximum schedular rating available, a 
higher rating under either DC 5224 or 5228 is not assignable.  
The Board further observes that, in light of the holding in 
Johnston v. Brown, 10 Vet. App. 80 (1997), the Veteran is not 
entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45 as 
20 percent is the maximum rating available under both DC 5224 and 
DC 5228. See also Johnson v. Brown, 9 Vet. App 7 (1996).

The Board has considered entitlement to an evaluation under other 
rating codes, but there are no other applicable rating codes that 
provide for an evaluation in excess of 20 percent for a right 
thumb disability.  Only the rating code for amputation of the 
right thumb provides for evaluations greater than 20 percent, but 
the evidence does not show that the Veteran has suffered 
amputation of all or part of his thumb.  38 C.F.R. § 4.71a, DC 
5152.  The Veteran retains complete range of motion of his 
remaining fingers, which leaves the Board unable to conclude that 
higher evaluations can be awarded under the rating codes for 
limitation of motion of the other digits or loss of use of the 
hand.  See Note (f) under 38 C.F.R. § 4.71a, Amputations of the 
Upper Extremity.  There are no other rating codes under which the 
Veteran's right thumb can be evaluated as more than 20 percent 
disabling.

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that the 
Veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.  The rating criteria for the 
Veteran's disability are based on limitation of motion, with 
additional consideration for pain, weakness, incoordination, or 
fatigability.  The Veteran has not displayed any symptoms not 
contemplated by these rating criteria.  The Board notes the 
opinion of the July 2007 examiner that the Veteran is unable to 
perform work using his right hand, but further notes that the 
Veteran was retired due to other health reasons long before his 
right thumb symptoms increased to even the level required for a 
compensable evaluation.  The Veteran has not been hospitalized 
for this disability in the last decade.  Hence, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

TDIU

The Veteran argues that his service connected disabilities make 
him unemployable.  

The VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If the appropriate rating under the 
pertinent diagnostic code of the rating schedule is less than 100 
percent, the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating 
for compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a).  However, a total rating based on 
individual unemployability may still be assigned to a veteran who 
fails to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

At this juncture, the Board notes that the RO has not had an 
opportunity to reconsider the Veteran's claim for TDIU in light 
of the increase of the evaluation of the Veteran's right thumb 
disability to 20 percent.  However, even this increase does not 
result in the Veteran meeting the schedular criteria to be 
basically eligible for TDIU.  As far as consideration under 
38 C.F.R. § 4.16(b), this has already been considered by the RO 
using the same evidence that will now be evaluated by the Board.  
Therefore, the Board may proceed with consideration of the 
Veteran's claim for TDIU without fear of prejudice to that claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In this case, the Veteran's only service connected disability is 
his right thumb disability.  As already noted, the Board has 
determined that an increased evaluation to 20 percent, but no 
more, is warranted for this disability.  It follows that the 
Veteran's combined evaluation is now 20 percent, which does not 
meet the schedular criteria for basic eligibility for TDIU.  38 
C.F.R. §§ 3.340, 4.16(a).

A total rating based on individual unemployability may still be 
assigned to the Veteran if he is unemployable by reason of his 
service-connected disability.  38 C.F.R. § 4.16(b).  However, the 
evidence does not support such a finding.  The July 2007 examiner 
opined that the Veteran was unable to perform any consistent or 
meaningful work involving his right hand.  However, it does not 
follow from this opinion that the Veteran is precluded from other 
than marginal employment by his right thumb disability.  Although 
the Veteran is currently retired, the record clearly establishes 
that this was the result of other nonservice connected 
disabilities.  The March 2002 examiner noted the Veteran's report 
that he had learned to write with his left hand.  The Board must 
conclude that the preponderance of the evidence is against a 
finding that the Veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service connected right thumb disability.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia and post-traumatic stress 
disorder, is denied. 

New and material evidence has not been received to reopen a claim 
for service connection for a cervical spine disability; the 
appeal is denied. 

New and material evidence has not been received to reopen a claim 
for service connection for a lumbar spine disability; the appeal 
is denied. 

Entitlement to a 20 percent rating for the residuals of a 
fractured right thumb is granted, subject to the laws and 
regulations governing the award of monetary benefits. 

Entitlement to a total rating based on individual unemployability 
due to service connected disabilities is denied. 


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


